EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization for this examiner’s amendment was given in an interview with Brad Schepers on 2/23/21.
The application has been amended as follows: 
11. A suture passer comprising: 
a housing defining a motion axis extending proximally to distally; 
a needle mounted for movement along the motion axis between a first proximal position and a second distal position; and 
a foot mounted to the housing, the foot having a distal portion defining a proximal facing surface forming an angle relative to the motion axis, the distal portion including an opening in the proximal facing surface aligned with the motion axis and able to receive the needle in the second position, the proximal facing surface having first and second lateral borders opposing one another on opposite sides of the opening and defining a foot profile, the foot including a suture path extending between a first suture turning point and a second suture turning point and able to receive a portion of a suture such that the suture turning points are located inside the foot profile, the suture path including first and second grooves positioned on opposite sides of the needle with the first groove defining the first suture turning point and the second groove defining the second suture turning point; 
wherein a portion of the needle is received directly between the first suture turning point and the second suture turning point when the needle is in the second distal position; and 
wherein the suture path is structured to positively receive a suture wrapped around a portion of the second distal portion such that the suture does not extend outside of the foot profile when the suture is loaded along the suture path and turns at the first turning point and the second turning point.
13. The suture passer of claim 11 wherein positioned in the first and second grooves is covered when viewed normal to each of the lateral borders. 
the first and second grooves receive [[a]] the portion of the suture such that the portion of the suture in the first and second grooves is covered when viewed normal to the proximal facing surface and when viewed normal to the distal facing surface.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the primary reason for allowance is that the prior art of record (US2003/0078599) to O’Quinn fails to disclose or render obvious the suture path including first and second grooves positioned on opposite sides of the needle with the first groove defining the first suture turning point and the second groove defining the second suture turning point; wherein the suture path is structured to positively receive a suture wrapped around a portion of the second distal portion such that the suture does not extend outside of the foot profile when the suture is loaded along the suture path and turns at the first turning point and the second turning point in combination with the other limitations as recited in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/M. M./
Examiner, Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771